Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				DETAILED ACTION
1.    Applicants’ amendment dated March 10th, 2021 responding to the Office Action December 24th, 2020 provided in the rejection of claims 1-20.
2.    Claims 1, 7 and 14 are amended.

3.    This office action is based on Applicants' amendment filed on March 10th, 2021 and an interview conducted on 6/2/2021 with Applicants’ representative Attorney Teddi Maranzano (Reg. No. 73419).

4.    Authorization for this examiner’s amendment was given in an interview with Attorney Attorney Teddi Maranzano (Reg. No. 73419).

5.	Claims 1, 3, 5, 7, 9, 11, 13-14, 16, 18 and 20 are allowed.
	6.	Claims 2, 4, 6, 8, 10, 12, 15, 17 and 19 are canceled.

7.    The application has been amended as follows:



IN THE CLAMS

1. (Currently Amended) A method, comprising: 
categorizing a problem report  from a problem reporting system as an enhancement request or as a defect, based on natural language processing of the problem report; 
based on the problem report being the defect and having a high severity level, determining a score indicating a probability that a text portion of the problem report includes problem reproduction steps; 
in response to the score indicating the probability of problem reproduction steps and the high severity level, flagging the problem report to automate; 
for each problem report to automate, copying the text portion of the problem report to an automated test script, wherein the automated test script runs in a continuous pipeline[[.]];  
periodically polling a repository of the problem reporting system for the problem report categorized as the enhancement request; 
copying the text portion of the problem report to a new enhancement request; and
storing the new enhancement request in a backlog, wherein the backlog is periodically evaluated for development prioritization;
wherein the automated test script is formatted according to a syntax of a programming language of the continuous pipeline, and
wherein results of a test script execution are iteratively reported back to the problem report in the problem reporting system.

2.  (Cancelled)  

3.  (Currently Amended)  The method of claim 1, wherein the high severity level is configurable.

4.  (Cancelled)   

5. (Original)  The method of claim 1, wherein the score is determined by natural language processing techniques.

6.  (Cancelled)  

7.  (Currently Amended) A computer system, the computer system comprising one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage media, and program instructions stored on at least one of the one or more computer-readable tangible storage media for execution by at least one of the one or more processors via at least one of the one or more computer-readable memories, wherein the computer system is capable of performing a method comprising:

	based on the problem report being the defect and having a high severity level, determining a score indicating a probability that a text portion of the problem report includes problem reproduction steps;
	in response to the score indicating the probability of problem reproduction steps and the high severity level, flagging the problem report to automate; 
	for each problem report to automate, copying the text portion of the problem report to an automated test script, wherein the automated test script runs in a continuous pipeline[[.]];
	periodically polling a repository of the problem reporting system for the problem report categorized as the enhancement request;
	copying the text portion of the problem report to a new enhancement request; and
	storing the new enhancement request in a backlog, wherein the backlog is periodically evaluated for development prioritization;    
	wherein the automated test script is formatted according to a syntax of a programming language of the continuous pipeline; and
	wherein results of a test script execution are iteratively reported back to the problem report in the problem reporting system.

8.  (Cancelled)   

9. (Currently Amended)  The system of claim 7, wherein the high severity level is configurable.

10.  (Cancelled)  

11.  (Original)  The system of claim 7, wherein the score is determined by natural language processing techniques.

12.  (Cancelled)   

13.  (Original) The system of claim 7, wherein test scripts are manually reviewed and selected through a component that integrates the problem reporting system with the continuous pipeline.     

14.  (Currently Amended) A computer program product, wherein the computer program product comprises a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform a method comprising:
categorizing a problem report from a problem reporting system as an enhancement request or as a defect, based on natural language processing of the problem report;

in response to the score indicating the probability of problem reproduction steps and the high severity level, flagging the problem report to automate; 
for each problem report to automate, copying the text portion of the problem report to an automated test script, wherein the automated test script runs in a continuous pipeline[[.]];  
periodically polling a repository of the problem reporting system for the problem report categorized as the enhancement request; 
copying the text portion of the problem report to a new enhancement request; and
storing the new enhancement request in a backlog, wherein the backlog is periodically evaluated for development prioritization;
wherein the automated test script is formatted according to a syntax of a programming language of the continuous pipeline, and
wherein results of a test script execution are iteratively reported back to the problem report in the problem reporting system.

15.  (Cancelled)  

16. (Currently Amended) The computer program product of claim 14, wherein the high severity level is configurable.

17. (Cancelled)   

18. (Original)  The computer program product of claim 14, wherein the score is determined by natural language processing techniques.

 19. (Cancelled)   

20. (Original)  The computer program product of claim 14, wherein test scripts are manually reviewed and selected through a component that integrates the problem reporting system with the continuous pipeline.   

		Reasons for Allowance  
8.    Claim 1, 3, 5, 7, 9, 11, 13-14, 16, 18 and 20 are allowed over the prior arts of record.
9.    The following is an examiner’s statement of reasons for allowance:
	A.	Claims 1, 7 and 14 have been amended including the limitations from claims 2, 4, 6, 8, 10, 12, 15, 17 and 19.
Regarding claims 1, 7 and 14, the prior art of record when viewed individually
or in combination does not disclose or render obvious the features of the independent claims 1, 7 and 14.

;	periodically polling a repository of the problem report system for the problem report categorized as the enhancement request; copying the text portion of the problem report to a new enhancement request; and storing the new enhancement request in a backlog, wherein the backlog is periodically evaluated for development prioritization; wherein the automated test script is formatted according to a syntax of a programming language of the continuous pipeline; and wherein results of a test script execution are iteratively reported back to the problem report in the problem reporting system such features in combination, are allowed over the prior art of record.
Claims 3, 5, 9, 11, 13, 16, 18 and 20 are dependent upon claims 1, 7 and 14. Since the independent claims 1, 7 and 14 are allowable, claims 3, 5, 9, 11, 13, 16, 18 and 20, being definite, further limiting, and fully enabled by the specification are also allowed.



	B.	The cited references:
	Misra et al. (US Pub. No. 2019/0089577 A1) discloses learning based incident or defect resolution, and test generation may include ascertaining historical log data that includes incident or defect log data associated with operation of a process, and generating, based on the historical log data, step action graphs – See Abstract.  Misra further discloses the solution outline may generally include implementation of supervised machine learning to infer sequential patterns of actions (e.g., "action sequence prediction").  With respect to training data (illustrated as Defect-1 to Defect-5), the training data may include historical log data 104 as training samples consisting of past ticket details and their corresponding resolutions consisting of sequences of actions.  An output 124 may include a ranked sequence of actions with an expected relevance score as per a historical log database – See paragraph [0054].  The step action graph generator 106 may generate, based on the historical log data, the step action graphs by analyzing, from the historical log data, data related to resolution of an incident or defect, and/or data related to reproduction of the incident or defect.  Further, the step action graph generator 106 may transform, from the analyzed data, textual details from each step into the step action graphs by identifying action terms, subjects 

	Andrejko et al. (US Pub. No. 2016/0359894 A1) discloses an ingestion risk score is generated for each document.  Each ingestion risk score represents a likelihood that an associated document will not successfully be annotated by the annotators.  Each ingestion risk score is compared to a set of risk criteria – See Abstract.  Andrejko further discloses analyzing a primary ingestion pipeline configured for use in natural language processing (NLP).  The primary ingestion pipeline includes a plurality of annotators configured for annotating documents passing through the primary 
ingestion pipeline.  The plurality of annotators are evaluated – See paragraph [0004]. Andrejko does not disclose…based on the problem report being the defect and having a high severity level, determining a score indicating a probability that a text portion of the problem report includes problem reproduction steps; in response to the score indicating the probability of problem reproduction steps and the high severity level, flagging the problem report to automate; and for each problem report to automate, copying the text portion of the problem report to an automated test script, wherein the test script runs in a continuous pipeline…as recited in claims 1, 7 and 14.

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zhang et al. (US Pub. No. 2020/0241861 A1) discloses the application uses the feature vector and one or more machine-learning models configured to predict classifications and sub-classifications of the textual description.  The application integrates the classifications and the sub-classifications into a final classification of the textual description that indicates a software component responsible for causing the software defect.  The final classification is usable for correcting the software defect – See Abstract.
Dew, SR. et al. (US Pub. No. 2018/0301222 A1) discloses provided is a process of inferring which software-issue reports are addressed by a code-change submission, the process including: obtaining a plurality of software-issue reports; obtaining a current code-change submitted to a repository of source code of a software application; selecting a subset of the software-issue reports by inferring which of the software-issue reports describe an issue addressed by the current code-change – See Abstract.
Gururaj (US Pub. No. 2011/0113287 A1) discloses a system automatically generates a workflow report for computerized system testing and other uses.  The system comprises at least one processing device including at least one log file including records identifying time stamped actions performed by a user of a computerized processing system and actions performed by the system – See Abstract.
Kumarath et al. (US Pub. No. 2019/0188119 A1) discloses the present invention provides for executing one or more generated test requests on an API under test, analyze a response received from the API under test, perform response validation, detect any defects in the API based on the received response, and generate a detailed report of the executed test request.  Furthermore, the present invention provides a 
Fei et al. (US Pub. No. 2020/0019492 A1) discloses new test steps from the new manual test case are refined to generate new word segments.  Probabilities are calculated for the categories, each probability indicating a likelihood that a new test step belongs in a particular category, and being based on a training word segment associated with the particular category, and a new word segment derived from the new test step.  The new test step is mapped to a code snippet from a category having the highest probability.  The probability calculation and code snippet mapping is repeated for each other new test step – See Abstract.
Gelosi (US Pub. No. 2021/0157975 A1) discloses identifying a plurality of candidate named entities in one or more input document strings; identifying a plurality of enumerable markers in the one or more input document strings; associating at least one candidate named entity with at least one associated enumerable marker; associating at least one proximity string with at least one associated enumerable marker; determining a plurality of named entity descriptions based on the proximity strings; and providing the output data – See Abstract.
Canter (US Pub. No. 2020/0379891 A1) discloses build object instance navigation and automated test scripts based on the received input; and provide an object instance navigation map for the test suite modules, wherein the automation test framework module receives the input, builds the object instances and provides the object instance navigation map before or in parallel with coding analysis, design and coding of the software product.  Thus, embodiments of the present inventive concept 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONGBAO NGUYEN whose telephone number is (571)270-7180.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MONGBAO NGUYEN/Examiner, Art Unit 2192